ADVISORY ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/25/2022.	
3.	Claims 1-10, 13-18 are pending. Claims 1-10, 17-18 are under examination on the merits. Claims 1, 15-16 are amended. Claim 11-12 are cancelled. Claims 13-16 (Species II) are withdrawn to a non-elected invention from further consideration.

Response to Arguments
4.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that Suzuki’s modification group is derived from a lactone, and must have “-OC(=O)-”. This structure is not seen in formula (1’) which comprises “-Q-R5(=O)-NH-X-”
The Examiner respectfully disagrees. Suzuki teaches an optical composition (Page 17/24, [0148]), comprising a polyrotaxane, wherein the polyrotaxane comprises a composite molecular structure formed of an axle molecule and a plurality of cyclic molecules clathrating the axle molecule, wherein the polyrotaxane satisfies a requirements (X), wherein the  requirement (X): a side chain having a secondary or tertiary hydroxyl group is introduced into at least part of the cyclic molecule of the polyrotaxane (Page 2/24, Claim 1-10; Page 10/24, [0082];  Page 13/24, [0111];  Pages 17-18/24, [0150]-[0159], Example 1), wherein the side chain having the secondary or tertiary hydroxyl group comprises a structure represented by the formula (1) as set forth (Page 13/24, [0110]) which is similar to pending claim 1 contains a polyrotaxane that satisfies the requirement (X), a side chain having a secondary hydroxyl group including a structure represented by formula (1) where Q is formed of at least one selected from structure represented by (Q-3), wherein G is alkylene group with n3=1  with benefit of providing the polyrotaxane solubility over a solvent improves, and floc is inhibited, and the polyrotaxane which can form the coating film which does not become cloudy easily can be provided. Accordingly, in the view of the above discussion, the request for reconsideration has been considered but does NOT place the application in condition for allowance.

Examiner Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/02/2022